951 F.2d 1323
293 U.S.App.D.C. 56
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Curtis E. CRAWFORD, Appellant,v.UNITED STATES of America, et al.
No. 91-5003.
United States Court of Appeals, District of Columbia Circuit.
Dec. 26, 1991.

Before MIKVA, Chief Judge and HARRY T. EDWARDS and D.H. GINSBURG, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for enlargement of time and for a restraining order, and the response to the order to show cause, it is


2
ORDERED that the motion for enlargement of time be dismissed as moot.   Appellant filed a timely response to the court's order.   It is


3
FURTHER ORDERED that the motion for a restraining order be denied.   It is


4
FURTHER ORDERED that the order to show cause be discharged.   It is


5
FURTHER ORDERED that the district court order filed December 19, 1990, dismissing appellant's petition for habeas corpus for failure to state a claim, be affirmed.   Habeas corpus relief is unwarranted to remedy the constitutional violation alleged in this case.   See Preiser v. Rodriguez, 411 U.S. 475, 484 (1973) ("The essence of habeas corpus is an attack by a person in custody upon the legality of that custody");   Application of Hodge, 262 F.2d 778 (9th Cir.1958) ("It is not the function of habeas corpus to correct cruelties and indignities imposed by guards upon prison inmates").


6
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.